Citation Nr: 0109497	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to April 1972.

This matter arises from an April 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which allowed service connection for 
PTSD, and assigned a 30 percent rating.  The veteran 
disagreed with the assigned rating and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.


FINDING OF FACT

The veteran's PTSD symptomatology is productive of a 
depressed mood, slight anxiety, and chronic sleep impairment. 


CONCLUSION OF LAW

A disability rating in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 1991), Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  In that regard, the veteran has been afforded 
several VA examinations, including an examination by a 
psychiatrist, as requested by his representative in January 
2000.  In addition, the veteran's records have been obtained 
from the Social Security Administration, and the veteran has 
been advised of his opportunity to submit additional 
information.  Thus, the Board finds that the VA has complied 
with the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A). 

At the outset, the Board notes that veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, thus separate evaluations may be 
assigned for separate time periods that are under evaluation.  
That is, the Board must consider "staged ratings" based 
upon the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).   

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

With regard to evaluating disability due to mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign a rating based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  See 38 C.F.R. § 
4.126 (a), (b) (2000).  

The veteran was granted service connection for PTSD, 
effective from his September 1997 date of claim.  His claim 
was based upon his service in Vietnam.  He noted an appeal to 
the RO's rating decision, asserting that his symptoms were 
more severe than reflected by the assigned rating.

The veteran is currently assigned a 30 percent rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411, which refers to 
PTSD.  Under this provision of the schedule of disabilities, 
a 30 percent rating is indicative of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).   

The veteran's medical records show that in 1997 he was 
referred for psycho-educational testing related to illiteracy 
and poor memory, and was also referred for mental health 
evaluation while he was living at the Vet Center.  The 
private psychologist who administered the psycho-educational 
evaluation in September 1997, found that the veteran had a 
learning disorder, not otherwise specified, and an adjustment 
disorder with depressed mood, with borderline intellectual 
functioning.  He included possible cannabis abuse and a 
possible mild phonological disorder.  The veteran's GAF was 
reported to be 60.  The psychologist noted that the veteran 
had significant problems with regard to his ability to 
understand, remember and carry out instructions which would 
affect his job performance.  However, his motivation level 
and his persistence were good.  His personality and emotional 
pattern did not suggest dysfunctional adjustment in the 
workplace.  The psychologist found that while the veteran had 
significant cognitive/learning disabilities, there was no 
significant personality, conduct or behavioral problems that 
would be expected to interfere in the workplace.   

The veteran was diagnosed as having PTSD in December 1997, 
when he was referred for evaluation and treatment through the 
Vet's Center.  He was admitted to readjustment counseling 
program and provided weekly group therapy for a year.  The 
clinical notes reveal that he was generally attentive, 
cooperative and responsive during therapy.  In September 1998 
he was noted to exhibit depressive features and continued to 
have sleep disturbance.  In November 1998 he was noted to be 
lethargic and continued to complaint about depression and 
intrusive thoughts of combat.  His last therapy progress note 
of November indicated that the veteran continued to have 
flashbacks and anxiety regarding his living conditions and 
unemployment.  He reported frustration regarding his learning 
disability and PTSD symptoms.  There were no further records 
of Vet Center treatment or evaluation.  

The veteran was afforded a VA examination in March 1998.  At 
that time, the VA examiner found insufficient evidence for a 
PTSD diagnosis, but noted that the veteran did have a 
dysthymic disorder and cannabis abuse.  He was shown to have 
a depressed mood, low self-esteem, low energy and difficulty 
making decision.  The diagnosis was reported on Axis I as: 
Dysthymic disorder with late onset; marijuana abuse.  The GAF 
was reported as 67.

The veteran also requested Social Security Administration 
(SSA) disability benefits.  The SSA records reveal that the 
veteran was evaluated extensively throughout 1998, to 
determine his eligibility for benefits.  A private 
psychiatrist's evaluation of September 1998, indicated that 
the veteran's history and mental status evaluation were 
consistent with a diagnosis of PTSD.  It was noted that the 
veteran had a restricted range of affect and avoided events 
that stimulated memory of Vietnam.  He manifested difficulty 
initiating sleep because of intrusive memories from Vietnam 
and he exhibited an exaggerated startle response.  A December 
1998 addendum to the report reflected the following diagnoses 
on Axis I: PTSD, chronic; cannabis abuse.  His GAF was 
reported to be 42, with a high of 50 in the past year.   

The veteran was afforded further VA examination in March 1999 
and in February 2000.  The March 1999 examination report 
showed that the veteran had intrusive recollections, 
persistent sleep disturbance, difficulty concentrating, 
hypervigilance, an exaggerated startle response, and a 
dysphoric mood.  The examining nurse reported an Axis I 
diagnosis of PTSD and cannabis abuse in remission.  The Axis 
V global assessment of functioning (GAF) score to be 55.  The 
February 2000 VA examination by a psychiatrist reflected the 
veteran's complaints of difficulty sleeping.  The veteran 
reported that he had nightmares 3 times a week, night sweats 
about once a month, and flashbacks about once a month.  He 
reported that he avoided war moves and had an exaggerated 
startle response, but he denied difficulty with temper or 
anger.  Instead he reported that he was rather passive.  He 
stated that he had trouble with crowds, but was comfortable 
in small groups, such as at the Vet Center.  He stated that 
he had been unemployed for 3 years and had been without 
marijuana for 3 years as well.  He reported that he had 
difficulty finding work because he could not read or write.  
He stated that he lost his last job because he was teased by 
co-workers with a device that made loud noises, causing him 
to lose work.  With regard to earlier reports that he was 
fired for a positive drug test, he replied that he would 
still be working there had it not been for the teasing.

The mental status evaluation reflected the veteran's fair 
hygiene, unkempt hair, and average grooming.  The veteran 
appeared somewhat timid and passive, and was slightly 
anxious.  He demonstrated a mild depressive stance with some 
mild psychomotor retardation.  There was no organized 
delusional material noted in content and thought, and no 
persecutory trends, hallucinations, schizophrenic trends, 
ideals of grandiosity, compulsions, obsessive thoughts.  No 
hypochondriacal trends or phobias were noted, and the veteran 
denied suicidal or homicidal ideation, past or current.  He 
was alert and fully oriented with no significant confusion or 
malconcentration.  His memory appeared good, and his insight 
and judgment were intact.  He could not perform calculations 
or demonstrate spelling due to his illiteracy.  His general 
knowledge and abstract thinking appeared rather simplistic 
and concrete.  His intelligence was in the borderline range.  
He was thought to be reliable.  His diagnoses were reported 
as: Axis I - PTSD, mild; learning disorder, not otherwise 
specified; borderline intellectual functioning; cannabis 
abuse, in remission.  Axis V - GAF of 65.  The VA 
psychiatrist stated that although the veteran met the 
criteria for PTSD, it was on a somewhat minimal basis.  His 
difficulty with PTSD was thought to be almost equally matched 
by his difficulty with illiteracy and learning disabilities.  
The examiner noted that the veteran believed himself 
employable but found that he was excluded by his illiteracy, 
rather than his PTSD symptoms.  The examiner stated that 
under the right conditions, avoiding crowds and limited 
intellectual demands, the veteran should be able to establish 
employment, as he desired to do.

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 30 percent for PTSD.  The veteran's occupational 
and social impairment is not shown to be of such reduced 
reliability and productivity that a 50 percent or greater 
rating is warranted.  He does not demonstrate symptoms such 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.  Although the veteran 
may exhibit difficulty in understanding complex commands, and 
difficulty in establishing and maintaining effective work and 
social relationships, his cognitive impairments have been 
attributed to his learning disabilities and illiteracy rather 
than to his symptoms of PTSD.  Moreover, while the veteran's 
GAF has been reported to be as low as 40 and as high as 67, 
the majority of scores range between 55 and 65, indicative of 
moderate difficulty in social or occupational functioning.  
The evidence simply does not support finds of suicidal 
ideation, severe obsessional rituals, or impairment in 
reality testing or communication with illogical or obscure 
speech, which are symptoms associated with a GAF score 
between 40 and 42.  (The GAF scores are set forth in the DSM-
IV, which has been adopted by the VA.  See 38 C.F.R. § 4.125 
(2000)); see also, Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

Thus, although the evidence clearly demonstrates that the 
veteran has some significant educational and learning 
deficits that affect his employability, the evidence does not 
support a finding that his PTSD symptomatology affects his 
functioning to such a degree as to warrant a rating in excess 
of 30 percent at any time since the grant of service 
connection.  Although the clinical treatment records from the 
Vet Center's readjustment counseling program reflect that the 
veteran's symptoms increased over the year to show depression 
and intrusive thoughts affecting his sleep, they did not 
reach a level of severity such that a rating of 50 percent 
was warranted.  Accordingly, the veteran's claim for an 
increased rating must be denied.  It follows that, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. §§ 1155, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied. 
 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

